Citation Nr: 0531636	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty between April 1969 and 
August 1970. His DD Form 214 shows that four months of this 
time was active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for "any psychiatric 
disorder."  The veteran appealed, and in April 1999, the 
Board denied the claim.  In February 2000, while his case was 
pending at The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), the VA's Office of 
General Counsel and appellant's representative filed a Joint 
Motion requesting that the Court vacate the Board's April 
1999 decision.  That same month, the Court issued an Order 
vacating the April 1999 Board decision.  In June 2000, the 
Board remanded the claim for additional development.

In November 2004, the Board denied the veteran's claim.  The 
parties filed a Joint Motion in September 2005 requesting 
that the Court vacate the Board's November 2004 decision.  In 
September 2005, the Court issued an Order vacating the 
November 2004 Board decision, and the matter was remanded to 
the Board for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The record reflects that the veteran has indicated that there 
are private records of treatment which are pertinent to his 
claim.  In a March 2003 VA Report of Contact, the veteran 
telephoned the RO and indicated that he was unable to obtain 
records from the Riverside Mental Health Clinic and that 
since he was ordered to go there by the court system, there 
may be records at the court system.  He reiterated this in an 
April 2003 statement to the RO.  The record does not show 
that the RO attempted to obtain these records.  

In addition, when the veteran was examined by VA in February 
1998, he noted that he was currently under treatment at the 
Baker County Mental Health Services, that he had previously 
been admitted to the Crisis Unit at Lake City, and that he 
had been treated by Dr. H. at Meridian Behavior Services in 
Macclenny.  The record does not reflect that an effort was 
made to obtain these records. 

Therefore, a remand to request the records is warranted.  See 
38 U.S.C.A. § 5103 (West 2002 & Supp.2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should take the necessary 
steps to obtain the outstanding post-
service medical records and associate 
them with the claims file.  The veteran 
should be contacted in this regard and 
requested to provide complete information 
regarding the records which have not been 
obtained in the support of his claim.  
This specifically includes treatment 
records from the court system regarding 
treatment from the Riverside Mental 
Health Clinic, the Baker County Mental 
Health Services, The Crisis Unit at Lake 
City, and treated by Dr. H. at Meridian 
Behavior Services in Macclenny.  

If the veteran identifies any additional 
pertinent records or if the RO becomes 
aware of the existence of any additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.

If after making reasonable efforts the RO 
cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  The RO 
should then notify the claimant of the 
specific records that it is unable to 
obtain; explain the efforts VA has made 
to obtain that evidence; and describe any 
further action it will take with respect 
to the claim.  The claimant must be given 
an opportunity to respond.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4. Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision and 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

